DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 3/16/2022. Claims 1, 10 and 19 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Objections
 	Claim 1 is objected to because of the following informalities:  The claim recites “turning, using the schedule monitoring system, on…”, which seems to be grammatically incorrect. 
A potential correction may recite “turning on, using the schedule monitoring system…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10 and 19 are rendered vague and indefinite. The claims recite “using the schedule monitoring system”, or “a processor” for: “turning on a computer” and “turning on a projector”.
However, Applicant’s specification, in paragraph 0045, recites “The access device 206 grant/deny access to the meeting resource 204 by adjusting the access point 203, such as, for example, unlocking a door lock on the door 204a, turning on the computer 204b, and turning on a projector 204c.”
Additionally, paragraph 0046, recites “In a non-limiting example, the access device 206 may be a door reader, door strike, or electrical power control device. The access device 206 may include a processor 260, memory 262 and communication module 264 as shown in FIG. 1.”
As a result, the access device 206 seems to be on the only device able to perform the functions, not the schedule monitoring system. Clarification is required. Dependent claims 11-18 and 20 are rejected based on same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-9 are directed to a series of steps, system claims 10-18 are directed to a processor; and a memory comprising computer-executable instructions, and computer program product claims 19 and 20 are directed to instructions that, when executed by a processor, cause the processor to perform operations.  Thus the claims are directed to a manufacture, process, and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring a scheduling system, including checking, obtaining, determining, transmitting, and turning on steps.  
The limitations of checking, obtaining, determining, transmitting, and turning on, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite checking an attendee schedule for an attendee; obtaining an upcoming meeting from the attendee schedule, the upcoming meeting occurring at a meeting time and a meeting location; determining a current position of the attendee in an (x, y, z) coordinate system; obtaining one or more paths from the current position to the meeting location, determining a path for each attendee, by accounting for time spent on at least one of an elevator, an escalator, or moving walkway, and wherein the path includes the time of travel that it would take the attendee to travel from their current position to the meeting location; determining and transmitting an arrival time at the meeting location for each of the one or more paths, and turning on a computer and projector in the meeting room.
That is, other than reciting a scheduling monitoring system, an attendee device, a processor; a memory and a path system, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a scheduling monitoring system, an attendee device, a processor; a memory and a path system. The scheduling monitoring system, an attendee device, a processor; a memory and a path system in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a scheduling monitoring system, an attendee device, a processor; a memory and a path system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 recite additional determining a departure time and activating an alarm steps. Claims 5 and 6 further describes the current position. Claims 7 and 8 further describe the current position and the arrival time. Claim 9 recites an additional activating step. Similarly, dependent claims 11-18 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a scheduling monitoring system, an attendee device, a processor; a memory and a path system.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0037 of the specification, “The host device 208a may include a processor 250a, memory 252a and communication module 254a as shown in FIG. 1. The processor 250a can be any type or combination of computer processors, such as a microprocessor, microcontroller, digital signal processor, application specific integrated circuit, programmable logic device, and/or field programmable gate array.”
Additionally, as discussed in paragraph 0038 of the specification “The attendee device 208b may be a computing device such as a desktop computer. The attendee device 208b may also be a mobile computing device that is typically carried by a person, such as, for example a phone, PDA, smart watch, tablet, laptop, etc. The attendee device 208b may also be two separate devices that are synced together such as, for example, a cellular phone and desktop computer synced over the internet.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geffner et al (US 20130096813 A1), in view of Chen et al (US 20070118415 A1), in further view of Del Vecchio et al (US 20160014564 A1).
As per claim 1, Geffner et al disclose a method of monitoring a scheduling system (i.e., FIG. 1 is a schematic diagram showing one context of a system using location enhanced meeting information, ¶ 0020), the method comprising: 
checking, using a schedule monitoring system, an attendee schedule for an attendee, by communicating with a scheduling system, the attendee having an attendee device (i.e., the cloud computing environment 106 can provide a calendar application 145, which maintains meeting information scheduled for the user as well as other attendees. The calendar application 145 may store, or have access to location information of the invited, attendees, communication devices associated with the attendees, and the attendees' contact information, ¶ 0024);
obtaining, using the schedule monitoring system, an upcoming meeting from the attendee schedule, the upcoming meeting occurring at a meeting time and a meeting location (i.e., The calendar application 145 maintains information about a meeting, which may include scheduled time of the meeting, invited attendees, location, and the purpose of the meeting, ¶ 0024);
determining, using the schedule monitoring system, a current position of the attendee in an (x, y, z) coordinate system by tracking the attendee device using at least a global positioning system (GPS) (i.e., The calendar application 145 may also maintain location information for the user and each attendee, or access another server which does maintain the location information, ¶ 0027, wherein Location information of a user can be obtained, in some instances, by a mobile device carried by the user reporting its location. Smart phones and tablet computers commonly incorporate GPS technology allowing determination of the user's location, ¶ 0018);
obtaining, using the schedule monitoring system, one or more paths from the current position to the meeting location, the one or more path being obtained from a path system that is configured to determine a path for each attendee, and wherein the path includes the time of travel that it would take the attendee to travel from their current position to the meeting location (i.e., Presenting the user's meetings in a location based form may facilitate the user selecting a route to the various meeting locations, ¶ 0056, wherein The estimated travel time, which is shown as 30 minutes, may result in the user arriving late to the meeting. This can be determined by comparing the current time added to the travel time to determine an arrival time, ¶ 0066); and
determining and transmitting, using the schedule monitoring system, an arrival time at the meeting location for each of the one or more paths (i.e., The estimated travel time, which is shown as 30 minutes, may result in the user arriving late to the meeting. This can be determined by comparing the current time added to the travel time to determine an arrival time, ¶ 0066).
Geffner et al does not disclose wherein the path system accounts for time spent on at least one of an elevator, an escalator, or moving walkway.
Chen et al disclose a travel time is then calculated from the participant's location to the meeting location 308. Such travel time may take into account the method of transportation used by the participant (e.g., by foot or by car, etc.) and other information, such as whether elevators/stairs will be taken, security checks for a particular building, parking delays, travel conditions, etc. The participant's meeting schedule 310 is then updated to include the travel time to the meeting, thus accurately reflecting when the participant should leave for the meeting (¶ 0042).
Additionally, Geffner et al does not disclose turning, using the schedule monitoring system, on a computer in the meeting room by communicating with the computer; or turning, using the schedule monitoring system, on a projector in the meeting room by communicating with the projector.
Del Vecchio et al disclose For example, user 110 may, in submitting a boundary creation request for a scheduled group meeting having multiple participants, specify (e.g., as input to an interface presented by client device 112) additional parameters indicating that the appointment requires access to desktop, laptop, and/or other computing device capable of accessing a presentation device (e.g., a projector, LCD screen, etc.) (¶ 0065).
For example, the scheduled appointment may require copies of specific legal and financial documents, which may be stored electronically in one or more data repositories associated with a business entity that employs user 110 and the first colleague (e.g., a financial institution), and may thus be accessible to both user 110 and the first colleague. In other instances, user 110 may possess hard copies of all or a portion of the required legal and financial documents, which may not be accessible to the first colleague when user 110 is away from the office. Further, in some instances, the scheduled appointment may be associated with specific computational resources (e.g., computers capable of accessing projectors and/or LCD screen) and further, particular networking resources (e.g., secured networks associated with the financial institution) (¶ 0108).
Geffner et al, Chen et al and Del Vecchio et al are concerned with effective workforce and meeting management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the path system accounts for time spent on at least one of an elevator, an escalator, or moving walkway, and turning, using the schedule monitoring system, on a computer in the meeting room by communicating with the computer; or turning, using the schedule monitoring system, on a projector in the meeting room by communicating with the projector in Geffner et al, as seen in Chen et al and Del Vecchio et al, respectively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Geffner et al disclose determining a departure time from the current position for each arrival time (i.e., Once the appropriate map is determined, then in operation 775 the estimated arrival time is computed. This is computed based on the assumed mode of travel. For example, if it is inferred that the user is traveling to the meeting location by airplane, a buffer time for departure and arrival can be added to the expected travel time, ¶ 0074).
As per claim 3, Geffner et al disclose activating an alarm when the arrival time is after the meeting time (i.e., An updated text box 654 is provided indicating the updated estimated arrival time. Depending on the planned arrival time, a late arrival notification option 642 may be presented to the user, ¶ 0068).
As per claim 4, Geffner et al disclose activating an alarm when the departure time is a current time (i.e., The LEM Service can also ascertain a potential scheduling conflict. For example, if an attendee is scheduled for an earlier meeting, the LEM Service can infer the attendee will be late if the attendee has not left the earlier meeting at the estimated departure time. The LEM Service can automatically notify the other attendees of this, or upon request from the attendee that the attendee will arrive late or will be unable to attend the scheduled meeting, ¶ 0083).
As per claim 5, Geffner et al disclose the current position is determined by detecting a current position of an attendee device (i.e., The calendar application 145 may store, or have access to location information of the invited, attendees, communication devices associated with the attendees, and the attendees' contact information, ¶ 0024).
As per claim 6, Geffner et al disclose the current position is determined by checking the attendee schedule for a meeting immediately prior to the upcoming meeting, determining a meeting location for the meeting immediately prior to the upcoming meeting, and equating the current position to the meeting location for the meeting immediately prior to the upcoming meeting (i.e., The LEM Service can also ascertain a potential scheduling conflict. For example, if an attendee is scheduled for an earlier meeting, the LEM Service can infer the attendee will be late if the attendee has not left the earlier meeting at the estimated departure time. The LEM Service can automatically notify the other attendees of this, or upon request from the attendee that the attendee will arrive late or will be unable to attend the scheduled meeting, ¶ 0083).
As per claim 8, Geffner et al disclose the arrival time is transmitted to a host device (i.e., If the arrival time is later than the scheduled meeting time, this means the user will be late. If the user is late, or is expected to arrive beyond a certain threshold (e.g., more than 5 minutes late), then the user may be prompted with another menu option 642 to notify the other attendees of the meeting that the user will arrive late, ¶ 0066).
As per claim 9, Geffner et al disclose activating an alarm on the host device when the arrival time is after the meeting time (i.e., Other notification options can indicate to the other attendees how late the user will be, whether to wait for his arrival, start the meeting in the user's absence, etc., ¶ 0066).
Claims 10-15, 17 and 18 are rejected based upon the same rationale as the rejection of claims 1-6, 8 and 9, respectively, since they are the system claims corresponding to the method claims.
Claims 19 and 20 are rejected based upon the same rationale as the rejection of claims 1 and 2, respectively, since they are the computer program product claims corresponding to the method claims.

 	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geffner et al (US 20130096813 A1), in view of Chen et al (US 20070118415 A1), in further view of Del Vecchio et al (US 20160014564 A1), in further view of Huang et al (US 20110066468 A1).
As per claim 7, Geffner et al does not explicitly disclose the current position is a home location of the attendee.
Huang et al disclose, as an example, a user's location at the start of the day may be the home of the user which is the origin location (¶ 0029).
Geffner et al and Huang et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the current position is a home location of the attendee in Geffner et al, as seen in Huang et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected based upon the same rationale as the rejection of claim 7, since it is the system claim corresponding to the method claim.

Response to Arguments
 	As an initial point, regarding the reinstated 35 USC 101 rejection, other than reciting a scheduling monitoring system, an attendee device, a processor; a memory and a path system, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Moreover, as described in paragraph 0046 of the specification, “Once the meeting is booked, each attendee and host may have the ability to utilize their attendee device 208b and host device 208a, respectively, to adjust a meeting resource 204 through the access device 206. For example, each attendee may be able to access the door 204a, turn on the computer 204b, and/or turn on the projector 204c by presenting their host device 208a to an access device 206 coupled to the specific meeting resource 204. An alarm 259a may alert on the computer 204b in the meeting room 203 if the meeting has already started.” 	

 	In the Remarks, Applicant argues Diehl was previously used to reject the door lock but Diehl makes no mention of "turning on a computer in the meeting room by communicating with the computer; and turning on a projector in the meeting room by communicating with the projector". Accordingly, Applicant respectfully submits that claims 1, 10, and 19 are allowable over the references cited by the examiner as the same fails to teach or disclose, alone or in combination, the limitation of "turning on a computer in the meeting room by communicating with the computer; and turning on a projector in the meeting room by communicating with the projector".
As discussed in the updated rejection above, the Examiner respectfully submits that Del Vecchio et al indeed disclose Applicant’s amended claim language.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 8, 2022